IN THE UNITED STATES DISTRICT COURT MAR 06 2020

FOR THE DISTRICT OF MONTANA slerk US bewser Coun
BILLINGS DIVISION District O Montana
lings
UNITED STATES OF AMERICA,
CR 19-26-BLG-SPW-2

Plaintiff,
VS. ORDER
DAVID ANDREW MEYERS,

Defendant.

 

 

Upon the Court’s Own Motion,

IT IS HEREBY ORDERED that sentencing hearing currently scheduled for
Friday, March 6, 2020 at 2:30 p.m., is WACATED and reset to commence on
Tuesday, March 10, 2020 at 3:30 p.m. in the James F. Battin U.S. Courthouse,
Billings, Montana.

The Clerk shall forthwith notify the parties of the making of this Order.

DATED this ot ay of March, 2020.

Ln A Lalas

SUSAN P. WATTERS
United States District Judge
